   Case 2:19-cv-00317-MHT-SMD Document 31 Filed 09/13/21 Page 1 of 4




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LAKEVA SCRUGGS,                     )
                                    )
     Plaintiff,                     )
                                    )         CIVIL ACTION NO.
     v.                             )           2:19cv317-MHT
                                    )                (WO)
CITY OF MONTGOMERY,                 )
                                    )
     Defendant.                     )

                        OPINION AND ORDER

    Upon recent review of the case, it came to the

court’s    attention         that   the       allegations       of     the

plaintiff’s complaint are insufficient to invoke this

court's    diversity-of-citizenship            jurisdiction.           The

allegations      must   show    that    the    citizenship      of    each

plaintiff is different from that of each defendant.                        28

U.S.C. § 1332.

    The    plaintiff's         complaint      fails    to     meet    this

standard    in    two    ways.          First,    it       provides    the

“residence" rather than the “citizenship” of plaintiff

Lakeva    Scruggs.      An     allegation      that    a    party     is    a

“resident” of a State is not sufficient to establish
   Case 2:19-cv-00317-MHT-SMD Document 31 Filed 09/13/21 Page 2 of 4




that    a   party      is    a   “citizen”     of     that      State.      See

Travaglio v. Am. Exp. Co., 735 F.3d 1266, 1269 (11th

Cir. 2013) (“Residence alone is not enough.”) (citation

omitted); Taylor v. Appleton, 30 F.3d 1365, 1367 (11th

Cir.    1994)    (“Citizenship,         not    residence,        is   the   key

fact that must be alleged in the complaint to establish

diversity for a natural person.”).1

       Second,      the      complaint        does        not    allege     the

citizenship       of        defendant    City        of     Montgomery,       a

municipal corporation.              “A public entity or political

subdivision of a state, unless simply an ‘arm or alter

ego of the State,’ ... is a citizen of the state for

diversity       purposes.”         Univ.      of     S.    Alabama    v.    Am.

Tobacco Co., 168 F.3d 405, 412 (11th Cir. 1999) (citing

Moor v. Alameda County, 411 U.S. 693, 717-18 (1973)

(internal       citations        omitted)).”         While      the   Alabama


    1 “Citizenship is equivalent to ‘domicile’ for
purposes of diversity jurisdiction. ... And domicile
requires both residence in a state and ‘an intention to
remain there indefinitely....’” Travaglio, 735 F.3d
1266, 1269 (quoting McCormick v. Aderholt, 293 F.3d
1254, 1257, 1258 (11th Cir. 2002)) (internal citation
omitted)
      Case 2:19-cv-00317-MHT-SMD Document 31 Filed 09/13/21 Page 3 of 4




citizenship of the defendant city seems apparent, in

the     interest          of      eliminating          any     possible         future

question        as     to       jurisdiction,          the    plaintiff         should

affirmatively plead the city’s citizenship.                                    In this

case, the political subdivision is a corporation, so

plaintiff        should          also     meet     the        requirements         for

pleading the citizenship of a corporation.                                To invoke

jurisdiction based on diversity in a case in which a

corporation          is     a    party,    it    is     necessary         to    allege

distinctly and affirmatively all the States by which

the corporation has been incorporated and the State in

which     the        corporation        has      its     principal        place     of

business.            28     U.S.C.      § 1332(c);           see   also    American

Motorists Ins. Co. v. American Employers' Ins. Co., 600

F.2d 15, 16 and n.1 (5th Cir. 1979) (per curiam).2




    2. In Bonner v. Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc), the Eleventh Circuit Court of
Appeals adopted as binding precedent all of the
decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981.
   Case 2:19-cv-00317-MHT-SMD Document 31 Filed 09/13/21 Page 4 of 4




                                 ***

    It is therefore the ORDER, JUDGMENT, and DECREE of

the court that the plaintiff has until September 27,

2021,   to   amend   the     complaint       to   allege   jurisdiction

sufficiently,     see   28    U.S.C.     §    1653;   otherwise    this

lawsuit shall be dismissed without prejudice.

    DONE, this the 13th day of September, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
